Citation Nr: 1035212	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 10 percent disability evaluation 
for bilateral hearing loss, prior to August 27, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from July 2000, February 2001, and December 
2002 rating decisions of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is now 
under the jurisdiction of the Philadelphia, Pennsylvania, RO.

In December 2004, the Board remanded the Veteran's claim to the 
RO for issuance of a statement of the case (SOC).  The Veteran 
perfected his appeal as to the matter and the case was returned 
to the Board for appellate consideration.  

In September 2006, the Board again remanded the Veteran's claim 
to the RO to afford him an opportunity to testify before a 
Veterans Law Judge.

In October 2007, the Veteran testified during a hearing conducted 
via video conference, with the undersigned.  A copy of the 
hearing transcript is in the claims file.

In February 2008, the Board again remanded this claim for 
additional development.

In a January 2010 rating decision, the RO awarded a 10 percent 
disability evaluation for the Veteran's bilateral hearing loss, 
effective from August 27, 2008.  He has not perfected an appeal 
as to that determination.  As such, the issue as styled on the 
title page accurately reflects the current status of his claim on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

The Veteran asserts that his previously assigned 10 percent 
disability rating for his service-connected bilateral hearing 
loss should not have been reduced to a noncompensable rating.  He 
seeks to have the 10 percent rating restored, for the period 
prior to August 27, 2008.

As noted above, in February 2008, the Board remanded the 
Veteran's case to the RO.  Unfortunately a review of the evidence 
in this case reveals that the RO did not comply with the Board's 
February 2008 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

While some of the ordered development was accomplished, there is 
no evidence that the Veteran was afforded a VA examination 
performed by an ENT specialist, as directed by the Board.  
Notably, in June 2000, the February 2000 VA audiometric examiner 
attempted to reconcile the fluctuations shown in the Veteran's 
March 1998, July 1999, and February 2000 audiometric findings, 
and concluded that the February 2000 findings were considered 
accurate.  However, the March and December 2001 VA audiograms 
reflect fluctuations in severity.  In February 2008, the Board 
remanded the Veteran's case for a new VA examination by an ENT 
specialist to determine the current severity of his service-
connected bilateral hearing loss disability and to reconcile the 
fluctuations in severity as shown by the audiometric findings.

The record reflects that in August 2008, the Veteran underwent a 
VA audiologic examination.  In the examination report, the VA 
audiologist stated that the Veteran was going to be examined by 
an ENT specialist who would provide the requested medical 
opinion.

In December 2008, a VA general physician reviewed the Veteran's 
claims file, but declined to provide a medical opinion.  Instead, 
the physician stated that it was his belief that the Veteran 
would benefit from another ENT evaluation and an appointment for 
a Compensation and Pension evaluation by an ENT specialist.

In January 2009, the Veteran was scheduled for a VA examination 
performed by an ENT specialist.  However, according to a February 
2009 RO record, he was unable to attend the scheduled examination 
as he was currently recovering from heart surgery.  In November 
2009, the Veteran was rescheduled for a VA examination.  But, 
according to an October 29, 2009 Report of Contact, he advised 
the RO that he just had heart surgery and was unable to travel.  
The RO did not ascertain when the Veteran would be able to attend 
a new VA examination.  There is no indication that the requested 
VA examination by an ENT specialist was performed.  Stegall.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
performed by a physician with appropriate 
medical expertise, i.e., an ENT specialist 
(otolaryngologist), to determine the current 
severity of his bilateral hearing loss.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The claims files should be made 
available to and considered by the ENT 
specialist prior to making an opinion.  The 
physician-examiner is asked to address the 
following.

The ENT specialist is particularly asked to 
reconcile the findings of the VA audiograms 
in March 1998, April and July 1999, and 
February 2000, the opinion of the VA 
audiologist in June 2000 (to the effect that 
the results of the February 2000 exam were 
considered accurate), and results of the VA 
audiograms in January, March, and December 
2001, March 2002, and June 2005.  

A rationale should be provided for all 
opinions expressed.  The examination report 
should indicate if the examiner reviewed the 
Veteran's medical records.
 
2.  The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return the 
case to the examiner.

3.  Thereafter, readjudicate the Veteran's 
claim for restoration of a 10 percent 
disability evaluation for bilateral hearing 
loss, prior to August 27, 2008.  If the 
benefits sought on appeal remain denied, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

